            Case 2:20-cv-01491-AC Document 11 Filed 11/02/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    TAMMY LEA ROSENOF,                                No. 2:20-cv-01491 AC
12                        Plaintiff,
13             v.                                       ORDER
14    COMMISSIONER, SOCIAL SECURITY
      ADMINISTRATION,
15
                          Defendant.
16

17

18            Plaintiff filed this Social Security case on July 23, 2020. ECF No. 1. On July 27, 2020,

19   plaintiff was informed that after service of the complaint, this action would be stayed pursuant to

20   General Order Number 615, and there would be no scheduling order or deadlines in effect

21   pending further order of the court. ECF No. 3. Consent/Decline forms were also issued, with a

22   due date of October 29, 2020. ECF No. 5. Defendant submitted its Consent/Decline form on

23   September 2, 2020. ECF No. 9.

24            The court recognizes that the issuance of the stay and the requirement of submitting

25   Consent/Decline forms appear contradictory. Nonetheless, in order to efficiently move social

26   security cases forward as stays are lifted, submission of the Consent/Decline form is still required

27   while the stay is in place.

28   ////
                                                        1
        Case 2:20-cv-01491-AC Document 11 Filed 11/02/20 Page 2 of 2


 1         Accordingly, plaintiff is ORDERED to submit his Consent/Decline form no later than
 2   November 13, 2020. The case remains otherwise stayed.
 3   DATED: October 30, 2020
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                   2
